I concur with this opinion and with the result reached, but think that it should go further than it does in its ruling on the questions asked and procedure adopted by the trial judge in determining the punishment to be inflicted. In my opinion it should definitely state that upon the examination the judge was limited to and bound by such evidence and proofs as might be received under the rules of evidence on any other inquiry. If competent at all, proof of a former conviction should be made by the record and not by the remarks of a bystander; that no unsworn testimony should be received, but, on the contrary, everything presented to the court should be guarded and protected by the sanctity of an oath, and that anything which might be interpreted to the contrary in People v. Popescue,345 Ill. 142, should not be adhered to.
I also think that the opinion should have ruled definitely that even if plaintiff in error committed an offense fourteen years previously, for which he paid the penalty, it would not be so intimately connected with the crime for which he was on trial as to make it admissible. Any other rule would be an effectual bar to any person ever atoning for past offenses or obtaining any benefit from a reformation of character.
Mr. JUSTICE DEYOUNG and Mr. JUSTICE FARTHING join in this special concurrence. *Page 190